

114 HR 6465 IH: To authorize the incorporation of water quality improvement partnership programs into Federal Water Pollution Control Act NPDES permit programs, and for other purposes.
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6465IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the incorporation of water quality improvement partnership programs into Federal Water
			 Pollution Control Act NPDES permit programs, and for other purposes.
	
		1.Water quality improvement partnerships
 (a)National pollutant discharge elimination systemSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
				
 (s)Water quality improvement partnershipsA permit program administered under this section may incorporate a water quality improvement partnership program that, consistent with the requirements of this Act, encourages investment by publicly owned treatment works and municipal separate storm sewer systems in watershed-based projects to improve water quality..
 (b)Water quality standards and implementation plansSection 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313) is amended by adding at the end the following:
				
 (j)Watershed-Based restoration workWater quality improvement partnerships established pursuant to section 402(s) may be used by publicly owned treatment works and municipal separate storm sewer systems to attain and maintain water quality standards, consistent with the requirements of this Act..
			